Citation Nr: 1734761	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  09-25 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a schedular disability rating in excess of 20 percent for a low back disability from February 21, 2008 to May 14, 2013.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service with the United States Army from May 1981 to May 2005.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded this claim for additional claim development in December 2012, and adjudicated it in a January 2016 decision.  However, in a February 2017 Order, the United States Court of Appeals for Veteran Claims (Court) remanded this appeal to the Board for action consistent with the January 2017 Joint Motion for Remand (JMR). The case has now been returned to the Board for appellate review.

The Board notes that the Veteran's attorney recently submitted argument with regard to the issue on appeal that included a discussion of entitlement to a total disability rating due to individual unemployability (TDIU).  However, as the Board previously took jurisdiction over that matter pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded it for additional claim development, and that matter has not yet been returned to the Board by the Agency of Original Jurisdiction (AOJ), the Board declines to adjudicate it at this time.  As such, entitlement to a TDIU pursuant to Rice will be the subject of a forthcoming Board decision.  22 Vet. App. 447 (2009).

FINDINGS OF FACT

1.  From February 21, 2008 to May 14, 2013, the Veteran's low back disability is manifested, at worst, by forward flexion less than 30 degrees with flare-ups and functional loss, but without ankylosis.

2.  Prior to May 14, 2013, the Veteran has a diagnosis of left lower extremity radiculopathy that is at worst, moderate in severity.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but not higher, for a low back disability from February 21, 2008 to May 14, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2016).

2.  The criteria for a separate rating of 20 percent, but not higher, for left lower extremity radiculopathy related to the Veteran's service-connected low back disability prior to May 14, 2013 is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237, 38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  With regard to the duty to notify, the Board notes that prior to initial adjudication, an April 2008 letter satisfied VA's duty to notify the Veteran of the elements of his low back claim, and a subsequent notice letter was also provided in November 2008.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's relevant post-service treatment records, to include VA and private treatment records have been obtained and considered.  Moreover, the Veteran has identified or requested procurement of any additional post-service treatment records.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In this case, the Veteran has been provided with several VA examinations in May 2008, August 2009, May 2013, May 2016, and June 2017.  Although the May 2016 and June 2017 VA examinations were conducted after May 2013, the Board will consider them to the extent that those examination reports provide relevant evidence to the appeal period being adjudicated that is not otherwise medically documented. 

The Board notes that January 2017 JMR addresses some adequacy issues with the August 2009 VA examination report with regard to range of motion findings.  Additionally, the Veteran's attorney raised some adequacy issues with the May 2016 VA examination reports because that examiner indicated that the Veteran did not have intervertebral disc syndrome, which conflicts with the Veteran's other recent VA examination reports of record, including his May 2013 VA examination.  Therefore, the Board will only rely on these examination reports to the extent that they provide evidence favorable to the Veteran.

As for the remaining May 2008, May 2013, and June 2017 examination reports, the Board notes that each of these examination reports were based on in-person interviews, and physical assessments, including range of motion testing.  Moreover, where entitlement to compensation has already been established and entitlement to a higher disability rating is at issue, the present level of disability, not past medical history, is of primary concern, and a review of the claims file is not necessarily required to adjudicate the claim.  See id.; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

With respect to the above finding of examination report adequacy, the Board notes that recently, the United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  However, the Court went on to indicate that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  The Court's findings in Correia v. McDonald were predicated on the observation that in that it "seemed obvious that VA has determined that range of motion testing is necessary in cases of joint disabilities."  Id.  However, the Board notes that, for reasons discussed more thoroughly below, the Board is granting an increased rating to 40 percent for the Veteran's back condition for the portion of the appeal period prior to May 14, 2013.  Moreover, the Board is presently limiting adjudication to entitlement to a schedular rating, as entitlement to an extraschedular rating and entitlement to a TDIU were remanded to the AOJ in January 2016; this fact is relevant to the extent that the schedular rating criteria above 40 percent require evidence of ankylosis.  As there is no such evidence, and range of motion testing is not relevant to the rating criteria for intervertebral disc syndrome, remand for a Correia compliant VA examination would not avail the Veteran of a higher low back disability compensation rating.  Therefore, given the foregoing, the Board has meets its duty to assist with regard to the provision of adequate VA examinations for rating purposes.

Finally, with respect to the lack of radicular symptoms documented on the May 2013 VA examination, the Board notes that objective radicular testing was negative at that time, so the Veteran's measured lack of radicular symptoms at the time of the examination report is not inconsistent with the objective findings of the examination report.  As such, the May 2013 VA examination is adequate to consider along with all other medical evidence of record.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that there has been substantial compliance with all previous Board remand directives contained in the December 2012 remand.  

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396 (2009).

II. Entitlement to an Increased Rating for Lumbosacral Strain

A. Relevant Evidentiary Principles and Regulatory Framework

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern...  See generally Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

Moreover, to adjudicate a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

The Veteran's low back disability is evaluated under Diagnostic Code 5237, for lumbar strain.  38 C.F.R. § 4.71a.  Because the Veteran's disability is musculoskeletal, this evaluation must account for considerations such as pain and functional loss pursuant to §§ 4.40, 4.45, and 4.59.  

Under the rating schedule titled General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), different rating percentages are assigned based on: (1) forward flexion; (2) combined range of motion; (3) ankylosis; (4) muscle spasm or guarding; and (5) localized tenderness.  See generally id.  Combined range of motion refers to the sum of the Veteran's forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, at General Rating Formula, Note 2. For VA purposes, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, are each considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71, Plate V. 

For the thoracolumbar spine, a 10 percent evaluation is appropriate if the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm or guarding, or localized tenderness that is not severe enough to result in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71 (a).  A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating requires unfavorable ankylosis of the entire spine.  Id.  Other criteria apply to injuries of the cervical spine; however, the Veteran's cervical spine is not at issue in this case.  See id.

The above criteria are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. §4.71a.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at General Rating Formula, Note 1. Radiculopathy, which is defined as "disease of the nerve roots" that can cause lower back pain and sciatica, is considered a neurological abnormality.  Cf. Dorland's Illustrated Medical Dictionary, 1571 (32nd ed. 2012).  Radiculopathy or impairment of the sciatic nerve is rated under Diagnostic Code 8520, on the basis of complete or incomplete paralysis of the sciatic nerve, or neuritis or neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory and does not involve paralysis of the nerve, the rating should be for the mild, or at most, the moderate degree.  Id.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; and moderately severe incomplete paralysis is rated as 40 percent disabling.  38 C.F.R. § 4.124a.

As for pain and functional loss of the lower back, the Veteran is entitled to at least the minimum compensable evaluation if motion is accompanied by pain.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, the Veteran is already rated in excess of 10 percent for his back disability, which is the minimum compensable rating.  This fact notwithstanding, pain is also relevant to a disability evaluation in excess of the minimum compensable rating if that pain results in demonstrated functional impairment.  Because pain itself does not constitute functional loss, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011); see 38 C.F.R. § § 4.40, 4.45.  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  See generally Mitchell, 25 Vet. App. 32.

Likewise, the Board must also consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

B. Evidence and Analysis

Statements from the Veteran and his friends and family indicate that the Veteran experiences significant pain and reductions to flexibility and mobility when attempting physical labor, such as taking down Christmas decorations or lifting objects.  The Veteran has reported that any physical labor reduces his range of motion and renders him unable to do anything but walk.  He wears a back brace and has reported that standing for more than 15 minutes causes intense pain.  He also reports pain and stiffness waking up in the morning.  

May 2007 private treatment records show the Veteran denied joint pain, stiffness, muscle aches, difficulty walking, or weakness of muscles or joints.  Objective examination showed a normal back, some tenderness and a normal range of motion.

In September 2007 the Veteran reported low back pain.  No back abnormalities were found. 

In January 2008 the Veteran reported low back pain for the previous 2 months, sometimes radiating to the leg.  The Veteran denied weakness or numbness and was assessed with low back pain with no hyperemia, tenderness, or warmth on palpation.  Mild spasms were noted and straight leg raising test was negative.

January 2008 chiropractic records show the Veteran complained of nearly constant, chronic, stiff, tight, low back pain, worse over the last 2-3 months without a specific date of onset.  He denied previous treatment for his back pain other than over the counter medication.   He denied any paresthesias of the lower extremity or radiating pain.  He described his pain as 4/10.  He denied similar aggravation of back tightness although he had had episodes of back spasms.  His pain seemed to lessen since recovering from flu-like symptoms.  The chiropractor noted normal stance, gait, and stride and non-antalgic standing posture.  Range of motion was noted to be full without guarding although stiffness was noted at end motions.  No guarding or support on extension or recovery was observed.  The Veteran's back was mildly tender to palpation of the midline at L4-S1. No spasms or obvious asymmetry of back or pelvis were observed.  Forward bending was normal.  Straight leg raise, Valsalva's, Figure-of-Four and Piriformis tests were all negative although the Figure-of-Four test was somewhat restricted bilaterally without complaint.  The Veteran was assessed with aggravation of chronic nonspecific mechanical lower back pain in the presence of degenerative disc at L5-S1 and lesser at L4-5, L-spine spondylosis lower levels, mildly moderate and segmental dysfunctions at L3-4 and L5-S1.

In May 2008 the Veteran underwent a VA examination where he complained of constant low back pain with flare-ups of shooting pain due to activity (stooping over, prolonged walking, standing, and sitting in one position such as driving).  He reported the flare-ups could last 2 days and limited his time on his feet.  The Veteran walked unaided but reported using a brace.  He reported being capable of attending to the activities of daily living and able to walk 25 minutes before developing significant back pain.  He denied any unsteadiness or falls and reported being employed as a minister who spent significant time on his feet.  The examiner recorded forward lumbar flexion to 45 degrees and extension to 10 degrees, bilateral lumbar flexion and rotation were observed to 20 degrees.  The examiner noted pain throughout all ranges of motion with more pain at the extremes.  No additional pain or limitation of motion was noted upon repetition.  The Veteran reported tenderness in the low back on palpation.  No spasm or guarding was noted and the Veteran had a preserved spinal contour and normal gait.  Sensation was intact to light touch, vibration, and sharp/dull discrimination bilaterally in the lower extremities.  No atrophy was noted and strength was 5/5 bilaterally in the lower extremities.  Deep tendon reflexes were normal bilaterally.  No pathological reflexes were noted and Lasegue's sign was normal.

July 2008 private treatment records show the Veteran denied joint pain, stiffness, muscle aches, difficulty walking, and weakness.  The treatment provider noted the Veteran had no back tenderness, abnormalities or lordosis, and had a normal range of motion.

In November 2008 the Veteran reported low and middle back pain, sometimes radiating to the leg with no weakness or numbness.

April 2012 treatment records show the Veteran reporting low back pain radiating to the left leg since January.  He also reported being retired.  His private treatment provider noted his back was very rigid and could not bend at all with severe paravertebral muscular spasm.  A normal gait was noted.  He was assessed with chronic low back pain, degenerative disc disease, herniated disc, facet arthrosis, paraspinal muscle spasms, and lower extremity radiculopathy L5 nerve root.  However, only left leg extremity symptoms were discussed in the underlying treatment report, and a proposed treatment plan included an electromyography (EMG) report of the left lower extremity; there is a specific notation that the Veteran reported tingling and numbness of the left foot.  Concurrent April 2012 VA treatment records are consistent with the Veteran's private April 2012 records, and reflect a prescription of gabapentin.  The Veteran subsequently reported that his leg pain had abated in July 2012; October 2012 records indicate a normal bilateral lower extremity examination.  The Veteran's radiculopathy was not diagnosed as bilateral until July 2013, when tingling and numbness of both feet are noted.  

In May 2013 the Veteran underwent another VA examination where he reported daily, constant back pain and stated that over the past two years his back pain had worsened and that he had started injection therapy for pain control.  He was noted to have lumbar flexion to 20 degrees with pain at 5 degrees, extension to 5 degrees with pain throughout, bilateral lateral flexion to 0 degrees and bilateral rotation to 5 degrees.  The Veteran was unable to perform repetitive tests due to pain/stiffness.  Reported manifestations of functional loss included less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The Veteran was noted to have moderate thoracolumbar paravertebral tenderness, an abnormal gait, full strength with no atrophy, hypoactive knee and ankle reflexes, normal sensation, negative straight leg test bilaterally, which resulted in a finding of no radiculopathy.  The examiner noted the Veteran had IVDS with incapacitating episodes at least 1 week but less than 2 weeks in the previous year.  Lordosis was normal.  The Veteran reported quitting his job the day before due to his back pain. 

In October 2013 VA treatment records the Veteran stated his pain was 4/10 with no associated numbness or weakness of limbs.  

Subsequent VA examinations conducted in May 2016 and June 2017 document that the Veteran's range of motion is not necessarily consistent, but rather, fluctuates.  For example, the Veteran's forward flexion on his May 2016 VA examination was 80 degrees, while his forward flexion on his June 2017 VA examination was 45 degrees.  This demonstrates a fluctuation of 60 degrees between May 2013 and May 2016, with the May 2016 VA examination demonstrating improved flexion, followed by a significant decrease of 35 degrees just one year later, that is consistent with his forward flexion as reflected on the May 2008 VA examination, almost 9 years prior.  Additionally, the June 2017 VA examination indicates that the Veteran's left lower extremity radiculopathy is moderate in overall severity; mild right lower extremity radiculopathy is also noted.  

Therefore, based on a review of the record as summarized above, the Board finds that after observing the overall pattern of the Veteran's range of motion over time, and affording the Veteran the benefit of the doubt, that there is sufficient probative evidence that the Veteran's flexion prior to May 14, 2013, was at worst 30 degrees or less, consistent with the 40 percent rating criteria under the General Rating Formula for Diseases and Injuries of the Spine, and the Veteran's documented functional loss and flare-ups as reported by him.  38 C.F.R. § 4.71(a).  Accordingly, an award of entitlement to a 40 percent rating for the Veteran's low back disability is warranted here.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2016).  In so finding, the Board observes that it has considered the next highest rating of 50 percent.  However, assignment of such a rating requires medical evidence of ankylosis, which is not demonstrated by the record.

Additionally, the Board notes that an alternative rating schedule is available for intervertebral disc syndrome.  Although there is evidence of intervertebral disc syndrome, such a diagnosis was not rendered until May 2013.  Thus to the extent that the Veteran's VA examinations from May 2013 onwards reflect diagnoses of intervertebral disc syndrome, such evidence is not relevant to the appeal period; moreover, even if the Board were to apply this retrospectively, there is no evidence that application of the alternative rating schedule would result in a rating higher than 40 percent.  In noting this, the Board observes that a June 2017 medical report completed by a private physician notes that the Veteran has reported between 12 and 15 days of incapacity every 3 months requiring bed rest and treatment by a physician totaling over six weeks every 12 months.  However, this private physician provided this information within the context of assessing the Veteran's low back symptoms from February 2008 to the present based on a review of the claims file, and therefore, the relevance of this finding to the appeal period presently on appeal is ambiguous; moreover this finding is not consistent with the May 2013 VA examination report findings and is not otherwise supported by his private and VA medical records relevant to the appeal period the Board is presently adjudicating.  

With regard to radiculopathy, the Board notes that there is substantial medical evidence of onset of left lower extremity radiculopathy from April 24, 2012 onward.  Additionally, relevant medical evidence, to include the Veteran's VA examination reports of record, is consistent with moderate severity.  Therefore, a separate 20 percent rating for left lower extremity radiculopathy is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237, 38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2016).  In so finding, the Board has considered the next highest rating of moderately severe, but notes that there is no medical evidence of record consistent with such an assessment, nor has the Veteran or his attorney submitted any arguments to suggest as such.  Finally, the Board observes that there are no other neurological abnormalities of record to warrant assignment of any additional separate ratings.  The Board notes that this includes, right lower extremity radiculopathy, which as noted above, is not demonstrated by the record during the appeal period that is being adjudicated.












							(Continued on the next page)

ORDER

Entitlement to a rating of 40 percent, but not higher, for the Veteran's service-connected low back disability from February 21, 2008 to May 14, 2013 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate rating of 20 percent, but not higher, for left lower extremity radiculopathy associated with the Veteran's service-connected low back disability prior to May 14, 2013 is warranted.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


